DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9-10, 12-15, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awada et al. (hereinafter Awada)(US 2020/0068477) in view of Bendlin et al. (hereinafter Bendlin)(US 2018/0288683).
Regarding claim 1, Awada teaches a method for transmitting system information, comprising: receiving [[a]] at least one system information (SI) request transmitted from at least one user equipment (UE) (P[0083], on demand)); determining a first set of SI transmitted in a unicast mode and a second set of SI transmitted in a broadcast mode in SI for which one UE of the at least one UE requests according to the at least one SI request(P[0083], broadcast or unicast transmissions depending on the decision of the network); returning a response message of the at least one SI request to the one UE, the response message carrying the first set of SI of the corresponding UE and indication information for instructing the one UE to receive the second set of SI(P[0083], system information can be delivered on demand either by broadcast or unicast transmissions depending on the decision of the network; minimum SI may comprise an indicator; P[0094-0085]).
Awada did not teach specifically one UE requests according to the at least one SI request;  wherein responsive to that an SI identifier transmitted by a current base station in a broadcast mode and not successfully decoded by a corresponding UE is carried in the SI request, the determining the first set of SI transmitted in the unicast mode and the second set of SI transmitted in the broadcast mode in SI for which the one UE requests according to the SI request comprises: adding SI corresponding to the SI identifier not successfully decoded by the corresponding UE to the first set of SI of the corresponding UE. However, Bendlin teaches in an analogous art one UE requests according to the at least one SI request; wherein responsive to that an SI identifier transmitted by a current base station in a broadcast mode and not successfully decoded by a corresponding UE is carried in the SI request, the determining the first set of SI transmitted in the unicast mode and the second set of SI transmitted in the broadcast mode in SI for which the one UE requests according to the SI request comprises: adding SI corresponding to the SI identifier not successfully decoded by the corresponding UE to the first set of SI of the corresponding UE (P[0086] If the timer expires and the UE has not yet successfully decoded the SI, the UE repeats the procedure by sending another xPRACH to trigger another burst of SI transmissions from the eNB; P[0049], Upon successful decoding of the RAR from the eNB 30, the UE 20 instructs the eNB to transmit the remaining system information, using the UL grant in the RAR (block 218). After successfully decoding the UE's instructions, the eNB 30 transmits UE-specific SI to the UE 20 (block 220); p[0050], UE specific SI from monitoring common or UE specifc search space xPDCCH by the C-RNTI; P[0069], when eNB assigns C-RNTI to the UE SI acquisition is unicast in nature; P[0093], dedicated unicast channels).
Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to have one UE requests according to the at least one SI request for effcient system information request; wherein responsive to that an SI identifier transmitted by a current base station in a broadcast mode and not successfully decoded by a corresponding UE is carried in the SI request, the determining the first set of SI transmitted in the unicast mode and the second set of SI transmitted in the broadcast mode in SI for which the one UE requests according to the SI request comprises: adding SI corresponding to the SI identifier not successfully decoded by the corresponding UE to the first set of SI of the corresponding UE in order to have efficient way of tranmsitting on demand system information.
Regarding claim 2, Awada teaches the method according to claim 1, wherein the determining  the at least one of the first set of SI transmitted in the unicast mode and the second set of SI transmitted in the broadcast mode in the SI for which each UE requests according to the SI request comprises: determining the number of UEs requesting for each SI according to the SI request; for each SI, responsive to that the number of UEs requesting for a current SI is less than a preset number, determining that the current SI is transmitted in a unicast mode, and responsive to that the number of UEs requesting for the current SI is equal to or greater than the preset number, determining that the current SI is transmitted in a broadcast mode; and determining at least one of a first set of SI transmitted in a unicast mode and a second set of SI transmitted in a broadcast mode in SI for which each UE requests according to the determined SI transmitted in the unicast mode and the determined SI transmitted in the broadcast mode(P[0085], Thus, if a user equipment needs a System Information message(s) containing System Information Block(s) provided on demand, the user equipment sends a request for this information to the network using the configuration parameters listed in the Minimum System Information. Based on the number of requests, the network may decide to deliver the requested System Information message by broadcast, i.e. if the number of request is high, or unicast if the number of requests is low). 
Regarding claim 4, Awada in view of Bendlin teaches the indication information comprises at least one of following information: SI in the second set of SI being transmitted in a broadcast mode; the number of monitor windows of the SI in the second set of SI uniformly or separately indicated; and a broadcast window location at which each SI in the second set of SI starts to be monitored(P[0084], periodicity of the system information window; number of repetitions of the SI window; configuration length of SI window; Bendlin:Fig. 7, also in P[0074], receive SI within a defined time window; window size is configured in an SI-response window size information element where a range of 0-10 subframes is indicated; P[0086], concept of SI window; P[0085], several SI transmissions within the same SI window; P[0127], additional SI received in a oredefined time window).  
Claims 5-6 are rejected for the same reason as set forth in claims 1 and 4 respectively. 
Regarding claim 7, Awada in view of Bendlin teache the method according to claim 5, wherein the receiving the second set of SI according to the indication information comprises: 4obtaining a broadcast window at which monitoring is initiated, the broadcast window being determined according to the broadcast window location in the indication information, or according to a broadcast period obtained in advance; and continuously monitoring a preset number of broadcast windows from the obtained broadcast window to receive the SI transmitted by the base station in the broadcast mode, the preset number being equal to the number of monitor windows, or being appointed by the current UE and the base station(Awada: P[0084], periodicity of the system information window; number of repetitions of the SI window; configuration length of SI window; Bendlin:Fig. 7, also in P[0074], receive SI within a defined time window; window size is configured in an SI-response window size information element where a range of 0-10 subframes is indicated; P[0086], concept of SI window; P[0085], several SI transmissions within the same SI window; P[0127], additional SI received in a oredefined time window).
Claims 9-10, 12 are rejected for the same reason as set forth in claims 1, 2, 4 respectively.
Claims 13-15 are rejected for the same reason as set forth in claims 1, 4, 7 respectively.
Claims 19-22 are rejected for the same reason as set forth in claims 1, 5, 7 and 7 respectively. 

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647